Title: To John Adams from Henry Grand, 11 March 1781
From: Grand, Henry
To: Adams, John



Paris March 11th. 1782
sir

I do presume from my repeated Aplications to Dr. franklin, and your Silence, that your former misunderstanding concerning the sum you requested me to pay to Mr. Dana is cleared up, by an equal Allowance made you in reimbursmt thereof.

The Doctor having requested me to inform messrs. fizeaux Grand &c. that you would draw on him for your Appointments, I accordingly returned them your last Receipt for £400 str. to be exchanged against your draft, either for the whole, or only for that part exceeding the Ballance I owe you as Stated on the other Side. I hope this Arrangement will meet your Aprobation and shall be glad to hear it.
I heartily congratulate your Excellency and America on the late Resolutions of Parliament, my only wish now is to see you soon enjoying the Blessings of your Independency, and to see us soon restored to a general peace.

With best Compliments to all your young Gentlemen I remain with due Respect sir Your most obt. hble servt.
Grand




Ballance due to your Excellency on the 10th. of Sept last as p At.
2557.
16


the 24 do. I paid to Chevanne de la Giraudiere   
lt31.
4
}
63.
4  


  19 of Oct I paid to ditto 
   32.
   


   at 52 3/4 Bof 1096.11
   


Lt2494.
12
 


